                                          Case 4:20-cv-05883-JSW Document 76 Filed 09/15/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     IMMIGRANT LEGAL RESOURCE                          Case No. 20-cv-05883-JSW
                                         CENTER, et al.,
                                   7                    Plaintiffs,                        ORDER REQUIRING FEDEX
                                   8                                                       DELIVERY OF TWO SETS OF
                                                 v.                                        CHAMBERS COPIES OF
                                   9                                                       DEFENDANTS’ RESPONSE TO
                                         CHAD F. WOLF, et al.,                             AMICUS BRIEF AND EXHIBITS
                                  10                    Defendants.
                                  11

                                  12          The hearing on Plaintiffs’ motion for a preliminary injunction is now set for a hearing on
Northern District of California
 United States District Court




                                  13   September 25, 2020. Although the Court’s General Order No. 72-5 suspends the requirement to

                                  14   file chambers copies during this time, the Court HEREBY ORDERS Defendants to submit two

                                  15   sets of chambers copies, printed in double-sided form, of their response and the exhibits to the

                                  16   amicus briefs. The Court requires one set of these double-sided chambers copies to be sent by

                                  17   FedEx directly to the Court to the attention of Chambers of Judge Jeffrey S. White. The other set

                                  18   of the same copies shall be sent by Federal Express to the FedEx Office Print and Ship Center at

                                  19   3225 Fillmore Street, San Francisco, California, 94123, attention Kristin Ring (510-637-1827).

                                  20          These chambers copies shall be delivered by no later than Wednesday September 16, 2020

                                  21   at 3:00 p.m.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 15, 2020

                                  24                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  25                                                   United States District Judge
                                  26

                                  27

                                  28
